EXHIBIT 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), dated October 19, 2006, is entered
into by and among J. Keith Godsey, 3382 Jadewood Circle, Tarpon Springs, Florida
34688, (“Employee”), Devcon Security Services Corp., a Delaware corporation (the
“Company”) and Devcon International Corp., a Florida corporation, as Parent of
the Company (the “Parent”).

WITNESSETH:

WHEREAS, the Parent recognizes that Employee will contribute to the future
growth and success of the security business of the Company, consisting of
intrusion alarm, fire alarm, closed circuit television and electronic access and
control and central station monitoring services to residential and commercial
customers, and the Parent therefore desires to assure the Company of Employee’s
services as an employee of, and for the benefit of, the Company and

WHEREAS, the Employee has a great deal of knowledge, experience and expertise in
the electronic security services industry; and

WHEREAS, the Company and Employee are willing to renew his employment
relationship, on the terms, conditions and covenants set forth in this
Agreement;

NOW, THEREFORE, in consideration of Employee’s continued employment with the
Company, the mutual covenants contained herein and other good and valuable
consideration, the receipt of which the Company and Employee hereby acknowledge,
Employee and the Company agree, as follows:

1. Position. Employee agrees to employment with the Company, and the Company
hereby employs Employee, in the position of Vice President of Operations of
Devcon Security Services Corp. Employee further agrees to faithfully and
diligently perform the job duties and to carry out the responsibilities of that
position and such other duties and responsibilities traditionally associated
with such position as determined by the President of the Parent.

2. Employee’s Effort. Employee shall faithfully and diligently perform his
duties in the capacity as an employee and in such capacity shall spend his full
working time and best efforts, skill and attention to his position and to the
business and interests of the Company.

3. Salary

(a) The Company shall pay Employee (i) base compensation (the “Salary”) for
services rendered in the amount of $207,000 per annum, payable in installments
consistent with the Company’s normal payroll schedule, subject to applicable
withholding and other taxes (which base compensation may be increased by the
President of the Parent, and (ii) the annual bonus plan, if any, as may be
determined by the Parent’s President. The Parent’s President shall annually
review Employee’s Salary for adjustment when appropriate.

 

1



--------------------------------------------------------------------------------

(b) The Employee will be entitled to participate in any bonus plan, incentive
compensation program or other employee benefits of the Company and which are
available to the other similarly situated executives of the Company. The
Employee will as be entitled to participate in the stock option plans sponsored
by, Devcon International Corp., a Florida corporation (the “Ultimate Parent”).
Participation, if any, as to the amounts of option grants will be at the level
determined by the Parent’s President. Options granted pursuant to such plans
shall be governed in accordance with terms and conditions of the respective plan
in which the options may have been granted and grants of any kind are also are
subject to the approval of the Ultimate Parent’s Board of Directors.

4. Benefits.

(a) The Company will notify Employee on or about the beginning of each calendar
year with respect to the holiday schedule (including the Company’s policy for
allowing personal holidays) for the coming year and the Employee shall be
entitled to take advantage of each such holiday in accordance with the Company’s
policies.

(b) Employee shall be entitled to twenty (20) paid vacation days each calendar
year, to be taken at such times as the Employee and the Company shall mutually
determine and provided that no vacation time shall significantly interfere with
the duties required to be rendered by the Employee hereunder. Any vacation time
not taken by the Employee during any calendar year may not be carried forward
into any succeeding calendar year.

(c) Employee shall be entitled to sick leave and emergency leave according to
the regular policies and procedures of the Company. Additional sick leave or
emergency leave over and above paid leave provided by the Company, if any, shall
be unpaid and shall be granted at the discretion of the Parent’s President.

(d) During the term of employment hereunder, the Employee shall be entitled to
participate in all medical, dental, hospitalization, accidental death and
dismemberment, disability, travel and life insurance plans, and any and all
other plans as are presently and hereinafter offered by the Company to its
executive personnel, including savings, pension, profit-sharing and deferred
compensation plans, subject to the general eligibility and participation
provisions set forth in such plans. Employee shall be responsible for payment of
any federal or state income tax imposed upon these benefits.

(e) Employee shall be entitled to participate in any pension or profit sharing
plan, incentive stock option plan or any other type of plan adopted by Company
for the benefit of its officers and/or regular employees pursuant to the terms
of such plans.

(f) During the term of this Agreement, the Company shall provide the Employee
with a non-accountable automobile allowance of eight hundred dollars ($800) per
month. The Employee shall be responsible for all insurance, lease and other
similar expenses incurred by the Employee by reason of the use of such
automobile. The Company shall be responsible for all costs of oil, repairs,
maintenance, and other similar expenses incurred by the Employee by reason of
the use of such automobile for Company business from time to time. Employee
shall be responsible for payment of any federal or state income tax imposed upon
these benefits.

 

2



--------------------------------------------------------------------------------

(g) Employee shall be entitled to reimbursement for all reasonable expenses,
including travel and entertainment, incurred by Employee in the performance of
Employee’s duties. Employee will maintain records and written receipt as
required by the Company policy and reasonably requested by the Company to
substantiate such expenses.

5. Term; Termination. The Term of this agreement hereunder shall commence on
October 19, 2006 (the “Effective Date”) and shall cease and terminate effective
upon the close of business on the third anniversary of the Effective Date (the
“Expiration Date”) unless earlier terminated pursuant to this Section 5 or
further extended by the parties hereto in writing in a separate instrument
provided to the other party no later than ninety (90) days prior to the
applicable Expiration Date; provided, however, that upon such date said
termination shall not affect any rights that may have been vested in Employee
pursuant to any of the Company’s retirement plans, supplementary retirement
plans, profit sharing and savings plans, healthcare, 401(k) or any other
employee benefit plans sponsored by the Company, it being understood that no
such rights are granted hereunder and that the Employee’s participation in such
plans shall cease as of the date of said termination. In addition,
notwithstanding the expiry or termination of this Agreement pursuant to this
Section 5 or otherwise, the Company’s and the Employee’s rights and obligations
under Sections 7 through 12 inclusive of this Agreement shall survive such
termination or expiration of this Agreement in accordance with the terms of such
Sections.

(a) Termination with Notice by Either Party. The Company or Employee may
terminate this Agreement for any reason or no reason upon sixty (60) days prior
written notice to the other. If the Company terminates the employment of
Employee without Good Cause (as herein defined), the Company fails to renew this
Agreement as provided in Section 5 without Good Cause, the Employee terminates
his employment with Good Cause (as herein defined), the Company shall pay
Employee severance compensation calculated at the rate of Salary in effect as of
the date immediately preceding the date of termination and the cost of premiums
for any Company sponsored insurance policies (or the cash equivalent) for twelve
(12) months, payable in the manner and at such times as the Salary otherwise
would have been payable to the Employee hereunder were Employee to continue to
be employed by the Company. If the Company terminates the employment of Employee
with Good Cause, the Company fails to renew this Agreement as provided in
Section 5 with Good Cause, the Employee fails to renew this Agreement as
provided in Section 5, or Employee terminates his employment with the Company
hereunder as provided in this Section 5(a), the Company shall not be under any
obligation to pay Employee, and Employee shall not be entitled to, any such
severance compensation.

(b) Termination for Good Cause by Company. In the case of the Company
terminating this Agreement, “Good Cause” means any one or more of the following:

(1) a material breach or material default by Employee of the material terms of
this Agreement (except any such breach or default which is caused by the
physical disability or death of Employee) which remains uncured after twenty
(20) days following Employee’s receipt from the Company of written notice
specifying such breach or default, if subject to cure;

 

3



--------------------------------------------------------------------------------

(2) gross negligence or willful misfeasance by Employee or the breach of
fiduciary duty by Employee (if affirmatively determined by the Ultimate Parent’s
Board of Directors) in the performance of his duties as an employee hereunder;

(3) the commission by Employee of an act of fraud, misappropriateion of funds,
breach of trust, embezzlement or any other crime in connection with Employee’s
duties;

(4) conviction of Employee of a felony or any crime which involves dishonesty or
a breach of trust;

(5) the Employee shall be unable, or fail, to perform the essential functions of
his/her position, with or without reasonable accommodation, for any period of
six months or more to the extent termination for such disability is in
accordance with applicable law; or

(6) the death of the Employee. (In event of death, any outstanding expenses,
wages or other obligations due to Employee at time of death shall be paid to
Employees spouse or estate.)

In the event of a termination for Good Cause, the Company will pay Employee the
Salary earned and reasonable expenses reimbursable under this Agreement incurred
through the date of Employee’s termination. Any good faith determination by the
Ultimate Parent’s President of Good Cause shall be binding and conclusive on all
interested parties. Upon the termination of Employee’s employment with the
Company due to death or disability as set forth in Sections 5(b)(5) and 5(b)(6)
above, the Employee shall be entitiled to retain all options that have been
granted to Employee and have vested as of the date of such termination for the
duration allowed under applicable law and the Ultimate Parent’s stock option
plan.

(c) Termination for Good Cause by Employee. In the case of the Employee
terminating this Agreement, “Good Cause” means any one or more of the following:

(1) there shall be a continuing material breach or continuing material default
by the Company of the material terms of this Agreement which remains uncured
after twenty (20) days following the Company’s receipt from the Employee of
written notice specifying such breach or default;

(2) if Employee shall no longer hold the position of vice President of the
Company with duties and responsibilities consistent with such positions unless
there is Good Cause for the removal of Employee from such position; or

 

4



--------------------------------------------------------------------------------

(3) a reduction in Salary.

6. Change in Control and Other Grounds Entitling Employee to Terminate. “Change
in Control” shall mean (a) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions) of all or substantially all of the
assets of the Company; (b) any consolidation or merger or other business
combination of the Company with any other entity where the shareholders of the
Ultimate Parent, immediately prior to the consolidation or merger or other
business combination would not, immediately after the consolidation or merger or
other business combination, beneficially own, directly or indirectly, shares
representing fifty percent (50%) of the combined voting power of all of the
outstanding securities of the entity issuing cash or securities in the
consolidation or merger or other business combination (or its ultimate parent
corporation, if any); or (c) the Board of Directors of the Company adopts a
resolution to the effect that a “Change In Control” has occurred for purposes of
this Agreement. Notwithstanding the foregoing, no transaction shall be deemed to
constitute a “Change in Control” for purposes of this Agreement if such
transaction involves the electronic security services industry or is procured,
directly or indirectly, by Stephen J Ruzika, Richard C. Rochon, Mario B.
Ferrari, or Coconut Palm Capital Investors I, Ltd. or any affiliate thereof.

Upon a Change in Control, 100% of all unvested stock options and/or restricted
shares held by Employee shall immediately vest.

Upon a Change in Control, Employee shall have sixty days to give 60 days notice
of termination of employment by reason of such Change in Control, and such
termination shall be deemed having been made by Employee with Good Cause.

Nothing stated in this Section 6 shall operate to reduce or eliminate the
severance obligations of the Company to the Employee pursuant to Section 5(a) to
the extent the Company terminates the employment of Employee without Good Cause
whether in connection with a Change in Control or otherwise.

7. Confidentiality. Employee shall keep confidential, except as the Company may
otherwise consent in writing, and not divulge, communicate, disclose use to the
deteriment of the Company or for the benefit of any other person or persons,
misuse in any way, or make any use of except for the benefit of the Company, at
any time either during the term of this Agreement or at any time thereafter, any
Confidential Information (as defined herein). For purposes of this Agreement,
“Confidential Information” means information disclosed to the Employee or known
by the Employee as a consequence of or through the unique position of his
employment with the Company (including information conceived, originated,
discovered or developed by the Employee) prior to or after the date hereof, and
not generally or publicly known, about the Company or its business, including,
without limitation, trade secrets, knowledge, data or other information of the
Company relating to the products, processes, know how, technical data, designs,
formulas, test data, customer lists, business plans, marketing plans and
strategies, and product pricing strategies or other subject matter pertaining to
any business of the Company or any of its clients, customers, consultants,
licensees or affiliates which Employee may produce, obtain or otherwise learn of
during the course of Employee’s performance of services, including information
expressly deemed to be

 

5



--------------------------------------------------------------------------------

confidential by the Company. Employee shall not deliver, reproduce, or in any
way allow any such Confidential Information to be delivered to or used by any
third parties without the specific direction or consent of a duly authorized
representative of the Company, except in connection with the discharge of his
duties hereunder. The terms of this paragraph shall survive termination of this
Agreement. Any Confidential Information or data now or hereafter acquired by the
Employee with respect to the business of the Company (which shall include, but
not be limited to, information concerning the Company’s financial condition,
prospects, technology, customers, suppliers, sources of leads and methods of
doing business) shall be deemed a valuable, special and unique asset of the
Company that is received by the Employee in confidence and as a fiduciary, and
Employee shall remain a fiduciary to the Company with respect to all of such
information. Notwithstanding anything to the contrary herein, Employee shall not
have any obligation to keep confidential any information (and the term
“Confidential Information” shall not be deemed to include any information) that
(a) is generally available to the public through no fault or wrongful act of
Employee in breach of the terms hereof, (b) is disseminated by the Company or
any of its affiliates publicly without requiring confidentiality, (c) is
required by law or regulation to be disclosed by Employee, (d) is required to be
disclosed by Employee to any government agency or person to whom disclosure is
required by judicial or administrative process, or (e) is within Employee’s
knowledge, experience and expertise in the Electronic Security Services industry
that he possessed at the time of this Agreement; provided that such knowledge,
experience and expertise shall not be used in violation of the restrictive
covenants set forth in Sections 9 through 11 hereof.

8. Return of Confidential Material. Upon the completion or other termination of
Employee’s services for the Company, Employee shall promptly surrender and
deliver to the Company all records, materials, equipment, drawings, documents,
notes and books and data of any nature pertaining to any invention, trade secret
or Confidential Information of the Company or to Employee’s services, and
Employee will not take with him any description containing or pertaining to any
Confidential Information, knowledge or data of the Company which Employee may
produce or obtain during the course of his services. The terms of this paragraph
shall survive termination of this Agreement.

9. Competition. Employee will not do any of the following, either directly or
indirectly, during Employee’s employment with the Company and, during the
Applicable Non-Competition Period (as herein defined), anywhere in the United
States in which the Employee or any of its subsidiaries or affiliates is
engaging in its business. In the event that Employee improperly competes with
the Company in violation of this Section, the period during which he engages in
such competition shall not be counted in determining the Applicable
Non-Competition Period:

 

  (a) For purposes of this Agreement, “Competitive Activity” shall mean any
activity relating to, in respect of or in connection with, directly or
indirectly, the electronic security services business.

 

  (b)

For purposes of this Agreement, “Applicable Non-Competition Period” shall equal
(i) twelve (12) months after Employee’s cessation of employment with the Company
in the event the Company terminates the employment of

 

6



--------------------------------------------------------------------------------

 

Employee without Good Cause, the Company fails to renew this Agreement as
provided in Section 5 without Good Cause, the Employee terminates his employment
with the Company with Good Cause or Employee fails to renew this Agreement as
provided in Section 5, but only to the extent the Company complies with its
obligation to pay the 12-month severance payments required by Section 5(a)
hereunder to Employee and (ii) two (2) years after Employee’s cessation of
employment with the Company in the event the Company terminates the employment
of Employee with Good Cause, the Company fails to renew this Agreement as
provided in Section 5 with Good Cause, or Employee terminates his employment
with the Company hereunder without Good Cause as provided in this Section 5(a).

 

  (c) Employee shall not, directly or indirectly, own any interest in, manage,
operate, control, consult for, be an officer or director of, work for, or be
employed in any capacity by, any sole proprietorship, corporation, company,
partnership, association, venture or business any company or any other business,
entity, agency or organization (whether as an employee, officer, director,
partner, agent, security holder, creditor, consultant or otherwise) that
directly or indirectly (or through any affiliated entity) engages in Competitive
Activity; (should be tied to specific location) provided that such provision
shall not apply to the Employee’s ownership of securities of the Company or the
acquisition by the Employee, solely as an investment, of securities of any
issuer that is registered under Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended, and that are listed or admitted for trading on
any United States national securities exchange or that are quoted on the
National Association of Securities Dealers Automated Quotations System, or any
similar system or automated dissemination of quotations of securities prices in
common use, so long as the Employee does not control, acquire a controlling
interest in or become a member of a group which exercises direct or indirect
control of, more than five percent of any class of capital stock of such
corporation.

 

  (d) Employee shall not, directly or indirectly, for himself or for any other
person, firm, corporation, partnership, association or other entity, solicit or
perform services in connection with any Competitive Activity for any prior or
current customers of the Company;

 

  (d) Employee shall not, directly or indirectly, for himself or for any other
person, firm, corporation, partnership, association or other entity, solicit or
attempt to solicit for employment or employ or attempt to employ any then
current employees or former employees employed by the Company without the
Company’s consent, unless such employee or former employee has not been employed
by the Company for a period in excess of six months; or

 

7



--------------------------------------------------------------------------------

  (e) Employee shall not make known the names and addresses of such clients or
any information relating in any manner to the Company’s trade or business
relationships with such customers, other than in connection with the performance
of the Employee’s duties under this Agreement.

Employee and the Company agree that the phrase “Employee’s cessation of
employment with the Company” as used in this Agreement, refers to any voluntary
or involuntary separation of the Employee from employment, and whether initiated
by Employee or by the Company.

10. Other Obligations.

(a) Employee acknowledges that the Company from time to time may have agreements
with other persons, which impose obligations or restrictions on the Company made
during the course of work thereunder or regarding the confidential nature of
such work. Employee will be bound by all such obligations and restrictions and
will take all action necessary to discharge the obligations of the Company
thereunder.

(b) All of Employee’s obligations under this Agreement shall be subject to any
applicable agreements with, and policies issued by the Company to which Employee
is subject that are generally applicable to the similarly situated executives of
the Company.

(c) The Company agrees that it shall provide and enter into with Employee the
Company’s standard form of indemnification agreement providing indemnification
of and liability insurance for Employee to the same extent that it provides
indemnification of and liability insurance for its other senior executives and
members of the Company’s Board of Directors.

11. Trade Secrets of Others. Employee represents that his performance of all the
terms of this Agreement as employee to the Company does not and will not breach
any agreement to keep in confidence proprietary information, knowledge or data
acquired by Employee in confidence or in trust. Employee will not enter into any
agreement, either written or oral, which is in conflict with this Agreement.

12. Other Provisions Relating to Restrictive Covenants.

(a) Ownership of Developments. All copyrights, patents, trade secrets, or other
intellectual property rights associated with any ideas, concepts, techniques,
inventions, processes, or works of authorship developed or created by the
Employee during the course of performing work for the Company or its clients
(collectively, the “Work Product”) shall belong exclusively to the Company and
shall, to the extent possible, be considered a work made by the Employee for
hire for the Company within the meaning of Title 17 of the United States Code.
To the extent the Work Product may not be considered work made by the Employee
for hire for the Company, the Employee agrees to assign, and automatically
assign at the time of creation of the Work Product, without any requirement of
further consideration, any right, title, or interest the Employee may have in
such Work Product. Upon the request of the Company, the Employee shall take such
further actions, including execution and delivery of instruments of conveyance,
as may be appropriate to give full and proper effect to such assignment.

 

8



--------------------------------------------------------------------------------

(b) Books and Records. All books, records, and accounts relating in any manner
to the customers or clients of the Company, whether prepared by the Employee or
otherwise coming into the Employee’s possession, shall be the exclusive property
of the Company and shall be returned immediately to the Company on termination
of the Employee’s employment hereunder or on the Company’s request at any time.

(c) Definition of Company. Solely for purposes of Sections 1 and 7 through 12,
the term “Company” also shall include any existing or future subsidiaries of the
Company that are operating during the time periods described herein and any
other entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Company during
the periods described herein.

(d) Acknowledgment by the Employee. The Employee acknowledges and confirms that
(a) the restrictive covenants contained in Sections 7 through 12 are reasonably
necessary to protect the legitimate business interests of the Company, and
(b) the restrictions contained in Sections 7 through 12 (including without
limitation the length of the term of such provisions) are not overbroad,
overlong, or unfair and are not the result of overreaching, duress or coercion
of any kind. The Employee further acknowledges and confirms that his full,
uninhibited and faithful observance of each of the covenants contained in
Sections 7 through 12 will not cause him any undue hardship, financial or
otherwise, and that enforcement of each of the covenants contained herein will
not impair his ability to obtain employment commensurate with his abilities and
on terms fully acceptable to him or otherwise to obtain income required for the
comfortable support of him and his family and the satisfaction of the needs of
his creditors. The Employee acknowledges and confirms that his special knowledge
of the business of the Company is such as would cause the Company serious injury
or loss if he were to use such ability and knowledge to the benefit of a
competitor or were to compete with the Company in violation of the terms of
Sections 7 through 12. The Employee further acknowledges that the restrictions
contained in Sections 7 through 12 are intended to be, and shall be, for the
benefit of and shall be enforceable by, the Company’s successors and assigns.

(e) Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of Sections 7 through 12 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of Sections 7 through 12 within the jurisdiction of such
court, such provision shall be interpreted and enforced as if it provided for
the maximum restriction permitted under such governing law.

(f) Extension of Time. If the Employee shall be in violation of any provision
Sections 7 through 12, then each time limitation set forth in Sections 7 through
12 shall be of extended for a period of time equal to the period of time during
which such violation or violations occur. If the Company seeks injunctive relief
from such violation in any court, then the covenants set forth in these Sections
7 through 12 shall be extended for a period of time equal to the pendency of
such proceeding including all appeals by the Employee.

 

9



--------------------------------------------------------------------------------

(g) Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Employee of any of the covenants contained in Sections 7
through 12 of this Agreement will cause irreparable harm and damage to the
Company, the monetary amount of which may be virtually impossible to ascertain.
As a result, the Employee recognizes and hereby acknowledges that the Company
shall be entitled to an injunction from any court of competent jurisdiction
enjoining and restraining any violation of any or all of the covenants contained
in Sections 7 through 12 of this Agreement by the Employee or any of his
affiliates, associates, partners or agents, either directly or indirectly, and
that such right to injunction shall be cumulative and in addition to whatever
other remedies the Company may possess.

(h) Survival. The provisions of Sections 7 through 12 shall survive the
termination of the term of employment hereunder or expiration of the term of
this Agreement.

13. Modification. This Agreement may not be changed, modified, released,
discharged, abandoned, or otherwise amended, in whole or in part, except by an
instrument in writing, signed by Employee and by the Company. Any subsequent
change or changes in Employee’s relationship with the Company or Employee’s
compensation shall not affect the validity or scope of this Agreement.

14. Entire Agreement. Employee acknowledges receipt of this Agreement, and
agrees that with respect to the subject matter thereof, it is Employee’s entire
agreement with the Company, superseding any previous oral or written
communications, representations, understandings with the Company or any office
or representative thereof. Each party to the Agreement acknowledges that, in
executing this Agreement, such party has had the opportunity to seek the advice
of independent legal counsel, and has read and understood all of the terms and
provisions of the Agreement.

15. Severability. In the event that any paragraph or provision of this Agreement
shall be held to be illegal or unenforceable, the entire Agreement shall not
fall on account thereof, but shall otherwise remain in full force and effect,
and such paragraph or provision shall be enforced to the maximum extent
permissible.

16. Successors and Assigns. This Agreement shall be binding upon Employee’s
heirs, executors, administrators or other legal representatives and is for the
benefit of the Company, its successors and assigns.

17. Governing Law. This Agreement shall be governed by the laws of the State of
Florida except for any conflicts of law rules thereof that might direct the
application of the substantive law of another state.

18. Counterparts. This Agreement may be signed in counterparts and by facsimile
transmission, each of which shall be deemed an original and both of which shall
together constitute one agreement.

19. No Waiver. No waiver by either party hereto of any breach of this Agreement
by the other party hereto shall constitute a waiver of any subsequent breach.

 

10



--------------------------------------------------------------------------------

20. Notice. Any notice hereby required or permitted to be given shall be
sufficiently given if in writing and upon mailing by registered or certified
mail, postage prepaid, to either party at the address of such party or such
other address as shall have been designated by written notice by such party to
the other party.

21 Arbitration.

21.1 Exclusive Remedy. The parties recognize that litigation in federal or state
courts or before federal or state administrative agencies of disputes arising
out of the Employee’s employment with the Company or out of this Agreement, or
the Employee’s termination of employment or termination of this Agreement, may
not be in the best interests of either the Employee or the Company, and may
result in unnecessary costs, delays, complexities, and uncertainty. The parties
agree that any dispute between the parties arising out of or relating to the
Employee’s employment, or to the negotiation, execution, performance or
termination of this Agreement or the Employee’s employment, including, but not
limited to, any claim arising out of this Agreement, claims under Title VII of
the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, Section 1981 of the Civil Rights Act of 1966, as amended, the Family
Medical Leave Act, the Employee Retirement Income Security Act, and any similar
federal, state or local law, statute, regulation, or any common law doctrine,
whether that dispute arises during or after employment shall be resolved by
arbitration in the Palm Beach County area, in accordance with the National
Employment Arbitration Rules of the American Arbitration Association, as
modified by the provisions of this Section 21. Except as set forth below with
respect to Section 12 of this Agreement, the parties each further agree that the
arbitration provisions of this Agreement shall provide each party with its
exclusive remedy, and each party expressly waives any right it might have to
seek redress in any other forum, except as otherwise expressly provided in this
Agreement. Notwithstanding anything in this Agreement to the contrary, the
provisions of this Section 21 shall not apply to any injunctions that may be
sought with respect to disputes arising out of or relating to Sections 7 through
12 of this Agreement. The parties acknowledge and agree that their obligations
under this arbitration agreement survive the expiration or termination of this
Agreement and continue after the termination of the employment relationship
between the Employee and the Company. By election of arbitration as the means
for final settlement of all claims, the parties hereby waive their respective
rights to, and agree not to, sue each other in any action in a Federal, State or
local court with respect to such claims, but may seek to enforce in court an
arbitration award rendered pursuant to this Agreement. The parties specifically
agree to waive their respective rights to a trial by jury, and further agree
that no demand, request or motion will be made for trial by jury.

21.2 Arbitration Procedure and Arbitrator’s Authority. In the arbitration
proceeding, each party shall be entitled to engage in any type of discovery
permitted by the Federal Rules of Civil Procedure, to retain its own counsel, to
present evidence and cross-examine witnesses, to purchase a stenographic record
of the proceedings, and to submit post-hearing briefs. In reaching his/her
decision, the arbitrator shall have no authority to add to, detract from, or
otherwise modify any provision of this Agreement. The

 

11



--------------------------------------------------------------------------------

arbitrator shall submit with the award a written opinion which shall include
findings of fact and conclusions of law. Judgment upon the award rendered by the
arbitrator may be entered in any court having competent jurisdiction.

21.3. Effect of Arbitrator’s Decision: Arbitrator’s Fees. The decision of the
arbitrator shall be final and binding between the parties as to all claims which
were or could have been raised in connection with the dispute, to the full
extent permitted by law. In all cases in which applicable federal law precludes
a waiver of judicial remedies, the parties agree that the decision of the
arbitrator shall be a condition precedent to the institution or maintenance of
any legal, equitable, administrative, or other formal proceeding by the Employee
in connection with the dispute, and that the decision and opinion of the
arbitrator may be presented in any other forum on the merits of the dispute. If
the arbitrator finds that the Employee was terminated in violation of law or
this Agreement, the parties agree that the arbitrator acting hereunder shall be
empowered to provide the Employee with any remedy available should the matter
have been tried in a court, including equitable and/or legal remedies,
compensatory damages and back pay. The arbitrator’s fees and expenses and all
administrative fees and expenses associated with the filing of the arbitration
(the “Fees”) shall be borne by the non-prevailing party.

22. Section 162(m) Limits. Notwithstanding any other provision of this Agreement
to the contrary, if and to the extent that any remuneration payable by the
Company to the Employee for any year would exceed the maximum amount of
remuneration that the Company may deduct for that year under Section 162(m)
(“Section 162(m)”) of the Internal Revenue Code of 1986, as amended (the
“Code”), payment of the portion of the remuneration for that year that would not
be so deductible under Section 162(m) shall, in the sole discretion of the
Company’s Board of Directors, be deferred and become payable at such time or
times as the Board of Directors determines that it first would be deductible by
the Company under Section 162(m), with interest at the “short-term applicable
rate” as such term is defined in Section 1274(d) of the Code.

23. Assignment. The Company shall have the right to assign this Agreement and
its rights and obligations hereunder in whole, but not in part, to any
corporation or other entity which is a wholly-owned subsidiary of the Company or
with or into which the Company may hereafter merge or consolidate or to which
the Company may transfer all or substantially all of its assets, if in any such
case said corporation or other entity shall by operation of law or expressly in
writing assume all obligations of the Company hereunder as fully as if it had
been originally made a party hereto. The Employee may not assign or transfer
this Agreement or any rights or obligations hereunder.

24. Waiver of Jury Trial. The Employee hereby knowingly, voluntarily and
intentionally waives any right that the Employee may have to a trial by jury in
respect of any litigation based hereon, or arising out of, under or in
connection with this Agreement and any agreement, document or instrument
contemplated to be executed in connection herewith, or any course of conduct,
course of dealing statements (whether verbal or written) or actions of any party
hereto.

 

12



--------------------------------------------------------------------------------

25. No Further Amendments. Except as specifically amended hereby, the Employment
Agreement is and remains unmodified and in full force and effect and is hereby
ratified and confirmed.

[Signatures on following page]

 

13



--------------------------------------------------------------------------------

The undersigned have executed this Agreement as of the date first forth above.

 

DEVCON SECURITY SYSTEMS CORP. By:  

/s/ Stephen J. Ruzika

Name:   Stephen J. Ruzika Title:   President DEVCON INTERNATIONAL CORP. By:  

/s/ Stephen J. Ruzika

Name:   Stephen J. Ruzika Title:   President & CEO  

/s/ J. Keith Godsey

  J. Keith Godsey

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

 

14